Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered January 23, 2013) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
*1642It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, P.J., Peradotto, Lindley, Whalen and Martoche, JJ.